 Case 20-01141-VFP Doc 51-2 Filed 11/23/20 Entered 11/23/20 14:29:58                         Desc
            Certification of Charles M. Forman in Support Page 1 of 5



   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY
   FORMAN HOLT
   365 West Passaic Street, Suite 400
   Rochelle Park, NJ 07662
   (201) 845-1000
   Attorneys for Charles M. Forman, Chapter 7 Trustee
   Erin J. Kennedy, Esq.
   ekennedy@formanlaw.com

   In Re:                                                        Chapter: 7
                                                                 Joint Administration
   MARINE ENVIRONMENTAL REMEDIATION
   GROUP LLC, et al.,                                            Case No.: 19-18994 (VFP)

                                         Debtors.                Judge:   Hon. Vincent F. Papalia


   MARINE ENVIRONMENTAL REMEDIATION
   GROUP LLC, et al.,                                            Adv. Pro. No. 20-1141 (VFP)
                          Plaintiffs,
   v.

   STARR INDEMNITY & LIABILITY COMPANY, et al.,

                                         Defendants.


               CERTIFICATION OF CHARLES M. FORMAN, CHAPTER 7 TRUSTEE,
                    IN SUPPORT OF MOTION TO APPROVE SETTLEMENT

          Charles M. Forman, the Chapter 7 Trustee (“Trustee”) for the estates of Marine

Environmental Remediation Group LLC (“Marine”) and MER Group Puerto Rico, LLC (“MER”

and, with Marine, the “Debtors”), hereby certifies as follows:

          1.      I am the Trustee for the Debtors’ estates.

          2.      I make this certification in support of the motion for an order under Rule 9019 of

the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”) approving the Trustee’s

settlement agreement with Starr Indemnity & Liability Co. (“Starr”).




F0116441 - 1
 Case 20-01141-VFP Doc 51-2 Filed 11/23/20 Entered 11/23/20 14:29:58                         Desc
            Certification of Charles M. Forman in Support Page 2 of 5



          3.    On May 1, 2019, the Debtors filed voluntary petitions for relief under Chapter 11

of Title 11, of the United States Bankruptcy Code, 11 U.S.C. §101, et seq. in the United States

Bankruptcy Court for the District of New Jersey.

          4.    On May 21, 2019, an order was entered providing for the joint administration of

the Debtors’ cases [D.I. 29].

          5.    On August 6, 2020, the Debtors’ cases were converted from Chapter 11 cases to

Chapter 7 cases [D.I. 376].

          6.    On August 7, 2020, I was appointed to serve as the Trustee in the Debtors’ Chapter

7 cases [D.I. 377].

          7.    Between April 29, 2017 and April 30, 2017, a vessel owned by Marine, the Lone

Star, sank at the Debtors’ facility located in Puerto Rico referred to as Roosevelt Roads.

          8.    At the time that the Lone Star vessel sank, the Lone Starr was insured by Starr,

which is the underwriter of Policy No. MASILYNY0047816 (the “Pollution Policy”) that was

issued to Marine providing certain pollution liability coverage for the vessel Lone Star, subject to

the policy’s terms and conditions, with a policy period from June 30, 2016, 12:01 a.m. to June 30,

2017, 12:01 a.m. The Pollution Policy named the Debtors as insureds.

          9.    The Debtors submitted a claim to Starr seeking coverage under the Pollution Policy

for pollution mitigation and wreck removal related to the sinking of the Lone Star (Claim No.

SMSIL0431358).

          10.   The Government of Puerto Rico, Department of Natural and Environmental

Resources and the United States Coast Guard, among others, issued orders requiring the Debtors

to remove the Lone Star wreck.




F0116441 - 1                                     2
 Case 20-01141-VFP Doc 51-2 Filed 11/23/20 Entered 11/23/20 14:29:58                           Desc
            Certification of Charles M. Forman in Support Page 3 of 5



          11.   Starr agreed to incur and pay the expenses necessary for the Debtors to comply with

the orders issued subject to a full reservation of rights; and conditioned upon receipt of a preferred

ship mortgage in the crane vessel Seven Polaris for all costs and expenses incurred by Starr should

there ultimately be no coverage under the Policy.

          12.   Starr incurred and paid $2,485,358.97 in expenses on behalf of the Debtors subject

to the aforementioned reservation of rights and preferred ship mortgage.

          13.   After a full investigation, Starr declined the Debtor’s claim related to the sinking of

the Lone Star and demanded a full reimbursement of the amounts incurred and paid by Starr.

          14.   A coverage dispute relating to Starr’s declination is the subject of litigation pending

in the United States District Court, Southern District of New York that is currently stayed due to

the Debtors’ bankruptcy filing (Docket No. 17 civ. 09881) (the “SDNY Litigation”).

          15.   On September 16, 2019, Starr filed a proof of claim in the Marine bankruptcy case

seeking a total claim of $2,541,694.63 that was assigned Claim No. 10 (the “Proof of Claim”), of

which it is asserted by Starr that $1,224,000.00 of the total claim is a secured claim against money

held by the Trustee from the sale of the Seven Polaris vessel.

          16.   On April 30, 2020, the Debtors filed an Amended Complaint against Starr and

Travelers Property Casualty Company of America in the United States Bankruptcy Court of

District of New Jersey (Adv. Pro. No. 20-01141) (collectively with the SDNY Litigation, the

“Litigations”) to recover damages related to the sinking of the Lone Star and seeking related relief.

          17.   The Parties desire to resolve and settle all claims raised, or that could have been

raised, between them in the Litigations and to resolve and settle all aspects of the Proof of Claim

on the following terms and conditions: $793,500 will be paid to Starr from the funds totaling

$1,221,000 being held by the Trustee from the proceeds of the sale of the Seven Polaris in full and



F0116441 - 1                                      3
 Case 20-01141-VFP Doc 51-2 Filed 11/23/20 Entered 11/23/20 14:29:58                          Desc
            Certification of Charles M. Forman in Support Page 4 of 5



final settlement of all claims between the Debtors and Starr, resolution of the Litigations as to

Starr, and for the disallowance of the Proof of Claim filed by Starr. The balance of the $1,221,000

will be property of the estate in accordance with 11 U.S.C. § 550. A copy of the Settlement

Agreement is attached as Exhibit A.

          18.   In my business judgment, this settlement benefits the estate. Since I was appointed,

I explored the feasibility of continuing to litigate against Starr. I took into consideration the

complexity of the claims between the Debtors and Starr, the scope of the investigation it would

take me and new counsel to become fully familiar with the issues in the litigation, the necessity to

have the assistance of counsel conversant in maritime insurance law, the availability of a firm

willing to handle the matter, and the ability of the estate to pay such counsel as well as to fund the

litigation in general. I also took into consideration the amount of legal fees accrued by the Debtors

in pursuing this litigation until now.

          19.   This settlement was made after the Debtors and Starr, as well as other parties,

engaged in two mediation sessions in an effort to settle this matter. I have taken into consideration

the position of both the Debtors and Starr in that mediation and the settlement proposals that were

made during the mediation.         I believe this settlement fairly considers the negotiations

accomplished during the mediation and reflects a reasonable settlement in light of all the factors

involved in this case.

          20.   I submit that the proposed settlement falls well within the highest and lowest points

in the range of reasonableness and, accordingly, should be approved.

          21.   Notice of this motion has been given to a) counsel for Debtors, b) counsel for the

Defendant, c) the Office of the United States Trustee, d) those parties that have formally requested




F0116441 - 1                                      4
 Case 20-01141-VFP Doc 51-2 Filed 11/23/20 Entered 11/23/20 14:29:58                        Desc
            Certification of Charles M. Forman in Support Page 5 of 5



receipt of pleadings in Debtors’ case pursuant to Bankruptcy Rule 2002 and e) creditors of both

Debtors.

          I certify that the foregoing statements are true to the best of my knowledge, information

and belief.



                                                        /s/ Charles M. Forman
Dated: November 23, 2020                              Charles M. Forman




F0116441 - 1                                      5
